519 F. Supp. 74 (1981)
Carol Jean SHARP, Plaintiff,
v.
Ralph E. FRAZIER, Defendant.
No. CIV-2-81-11.
United States District Court, E. D. Tennessee, Northeastern Division.
March 31, 1981.
*75 Earl R. Booze, Johnson City, Tenn., for plaintiff.
Thomas C. McKee, Johnson City, Tenn., for defendant.

MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
This is an action to recover damages for personal injuries allegedly sustained in an accident involving a motorcycle and an automobile. 28 U.S.C. § 1332(a)(1). The plaintiff moved for a summary judgment on the issue of liability, Rule 56(a), (c), Federal Rules of Civil Procedure, contending that the defendant's plea of guilty to a charge of failure to yield the right-of-way, which charge arose out of the above accident, renders him guilty of statutory negligence. The motion obviously lacks merit and hereby is
DENIED.
The plaintiff appears to state correctly the rule that a violation of § 46.1-233 of the Code of Virginia[1] constitutes negligence. Seawell v. Carmines (1966), 207 Va. 294, 149 S.E.2d 903, 906[1]. What the plaintiff overlooks, however, is that merely pleading guilty to a charge of violating that statute and paying a $15 fine does not establish conclusively[2] that the defendant violated the statute. Such a plea "* * * is received [in evidence], not as a judgment establishing a fact or the truth of the facts in support of the charge of negligent driving, but as a declaration or admission against interest. * * *" 8 Am.Jur. (2d) 191, Automobiles & Highway Traffic § 1030. The weight to be given such evidence is a matter for the jury to consider along with any explanation given by the defendant as the reason(s) he entered such plea. See idem.
Furthermore, even if the defendant was guilty of negligence by violating the statute, such would not automatically render him liable to the plaintiff herein. "* * * Whatever the rule may be with respect to the effect of a violation of a statute * * * regulating the operation of motor vehicles, no liability can be imposed upon one violating such a statute * * * unless such violation can be said to be the proximate cause of the injuries or damages complained of. * * *" 7A Am.Jur. (2d) 643, Automobiles & Highway Traffic § 426. Nothing in the record herein shows conclusively that any violation of the statute by the defendant "* * * proximately contributed to the collision. * * *" Seawell v. Carmines, supra, 149 S.E.2d at 906[4].
NOTES
[1]  The accident occurred in Virginia, and, thus, this Court must look to the substantive law of that commonwealth. Telecommunications, E. S. & S. Co. v. Southern T. S. Co., C.A.6th (1975), 518 F.2d 392, 394 [4].
[2]  In seeking summary judgment, the plaintiff has the burden of showing conclusively that there exists no genuine issue as to any material fact. Smith v. Hudson, C.A.6th (1979), 600 F.2d 60, 63 [4], certiorari dismissed (1979), 444 U.S. 986, 100 S. Ct. 495, 62 L. Ed. 2d 415.